This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                  NO. 31,242

 5 JOSEPH MARTINEZ,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela Shepherd, District Judge

 9   Gary K. King, Attorney General
10   Margaret McLean, Assistant Attorney General
11   Joel Jacobsen, Assistant Attorney General
12   Santa Fe, NM

13 for Appellant

14 Bregman & Loman, P.C.
15 Eric Loman
16 Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 VANZI, Judge.
 1        Appellant’s Motion for Rehearing is granted. The memorandum opinion filed

 2 in this case on February 15, 2012, is hereby withdrawn, and this opinion is substituted

 3 in its place.

 4        Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed disposition. The State has informed us that it does not oppose the proposed

 6 result, although it has also asked us to provide clarification on a single point. As

 7 requested, we clarify that we do not decide what effect, if any, the trial court’s order

 8 has on the alleged victim’s right to freely testify in any future proceeding.

 9        AFFIRMED.

10        IT IS SO ORDERED.


11                                         __________________________________
12                                         LINDA M. VANZI, Judge

13 WE CONCUR:



14 _________________________________
15 JAMES J. WECHSLER, Judge



16 _________________________________
17 JONATHAN B. SUTIN, Judge




                                              2